    Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 1 of 9 PageID #:583




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TERRY BATTLE,                             )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )             Case No. 18 C 5538
                                          )
MIDLAND FUNDING, LLC, et al,              )
                                          )
                     Defendants.          )

     ORDER ON PLAINTIFF'S PETITION FOR ATTORNEY'S FEES AND COSTS

       Terry Battle retained attorneys Michael J. Wood and Celetha C. Chatman of

Community Lawyers Group, Ltd. regarding a debt collection suit filed against her by

Midland Funding, LLC, Midland Credit Management, Inc., and Encore Capital Group,

Inc. (collectively, Midland). Counsel sent a letter to Midland on June 28, 2017 disputing

the debt, which originated from a defaulted Citibank N.A. consumer credit account. On

August 14, 2018, Battle filed suit against Midland in federal court under the Fair Debt

Collection Practices Act, alleging that Midland had failed to communicate to a credit

reporting agency that the debt was disputed.

       On October 13, 2018, Midland served Battle with an offer of judgment, proposing

entry of judgment in her favor in the amount of $1,100 in statutory damages, plus

reasonable attorney's fees and costs. Battle filed an acceptance of the offer on October

15, 2018, and the Court directed entry of judgment that same date. Battle, as the

prevailing party, then filed a petition for attorney's fees and costs, seeing compensation

for 13.4 hours by attorneys Wood and Chatman, plus $500 in costs consisting of the

filing fee and the cost of service of summons. Midland opposes the fee petition on
    Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 2 of 9 PageID #:583




various grounds.

                                       Discussion

       A plaintiff who prevails in a FDCPA suit is entitled recover to costs and

reasonable attorney's fees. 15 U.S.C. §1692k(a)(3); Schlacher v. Law Offices of Phillip

J. Rotche & Assocs., P.C., 574 F.3d 852, 856 (7th Cir. 2009). In calculating reasonable

attorney's fees, a court generally begins by determining the so-called lodestar, that is,

the attorney's reasonable hourly rate multiplied by the number of hours reasonably

expended. Schlacher, 574 F.3d at 856 (citing Hensley v. Eckerhart, 461 U.S. 424, 433-

37 (1983)). In determining the lodestar, a court should exclude any hours that were not

"reasonably expended." Hensley, 461 U.S. at 434. The moving party should make a

good faith effort to exclude from a fee request any hours that were "excessive,

redundant, or otherwise unnecessary." Id. at 434.

       In this case, the parties have stipulated to a rate of $300 per hour for both Wood

and Chatman. At this rate, the amount of fees Battle has requested is $4,020.

       As an initial matter, the Court overrules Midland's request to deny the fee petition

outright on the ground that Battle's counsel failed to comply with Local Rule 54.3. Battle

has provided Midland with records specifying the hours for which Battle sought

compensation and supporting the requested costs, making any technical

noncompliance harmless.

       Midland also contends that the attorneys' billing records are unreliable; the

attorney time claimed is excessive; some of the time claimed involves administrative

tasks not properly compensable at attorney rates; and the lodestar should be reduced

based on the factors listed in Hensley. The Court will deal with each argument in turn.



                                                2
     Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 3 of 9 PageID #:583




1.     Errors in billing records

       First, Midland asks the Court to overrule the fee petition or reduce the fee award

because counsel's billing records are unreliable and contain falsehoods. The billing

records attached to Battle's original motion did contain a number of errors, but after this

was called to counsel's attention, the Court granted Battle leave to withdraw these

records and resubmit the motion with the corrected records attached. The errors in the

original submission involved an attachment unrelated to this case.

       Midland also says that Battle's counsel has a history of misrepresentations

regarding billing records and fee petitions, but the Court sees no reason to address

anything other than the submission presented here and thus will not strike the fee

petition on this basis.

       Midland identifies three claimed errors with the corrected billing records: the

entry of a client intake date about a year after counsel first took on Battle's case; a

claimed discrepancy between the complaint and the billing records regarding the date

when Battle or counsel obtained her credit report; and inconsistent information stating

that Battle rejected a settlement offer.

       First, Midland questions an entry for client intake dated July 24, 2018, pointing

out that counsel wrote a dispute letter to Midland on her behalf over a year earlier.

Battle responds, however, that counsel represented her in separate state and federal

cases and conducted independent intake meetings to address each. This is a

reasonable explanation; the Court finds no error in the records.

       Second, Midland contends that Battle alleges in her complaint that she obtained

her credit report on July 16, 2018, but the billing records say that counsel obtained it on



                                                 3
     Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 4 of 9 PageID #:583




August 4, 2018. This is a misreading of the complaint. It alleges that "[o]n July 16,

2018, Midland communicated credit information regarding the alleged debt." Compl.

¶25. That statement, supported by Exhibit G, is an allegation that Midland reported

debt information to Experian on July 16, 2018, not an allegation that Battle obtained her

credit report on that date.

       Finally, Midland points to a time entry for October 3, 2018 stating that Battle

rejected a settlement offer, noting that she actually accepted the offer (i.e. the offer of

judgment). Battle attributes this to a scrivener's error, saying the entry should read

October 13, 2018, and that Ms. Battle accepted the offer on that date. The Court

accepts this explanation. In any event, this error does not reflect on the billing records'

reliability generally.

2.     Excessive work

       Midland also argues that Battle asks to recover for excessive hours involving

work that duplicated counsels' prior cases and that counsel otherwise unnecessarily ran

up their fees. A fee applicant is required to exercise "billing judgment" in determining

which hours to seek to shift to the opposing party. Spegon v. Catholic Bishop of Chi.,

175 F.3d 544, 552 (7th Cir. 1999). The applicant should exclude hours that are

excessive, redundant, or otherwise unnecessary, such as hours spent on tasks "easily

delegable to non-professional assistance." Id. at 553.

       First, Midland contends that Battle's counsel duplicated work from previous cases

and could not possibly have reasonably spent the 4.2 hours requested for preparation of

the complaint (3.6 hours for drafting and 0.6 for research). Midland references 42 cases

in which Battle's counsel represented clients on similar FDCA claims while using a



                                                  4
    Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 5 of 9 PageID #:583




standard form complaint to bring suit against creditors, generally only switching parties

and dates. Review of the complaints in a number of these cases tends to confirm

defendants' point. See, e.g., Centeno v. LVNV Funding, LLC, No. 17-cv-05233, ECF

No. 1; Gotwals v. Certified Services, Inc., No 18-cv-00100, ECF No.1; Valenta v.

Midland, No. 17-cv-06609, ECF No. 1; Aquino v. Midland, No. 18-cv-01029, ECF No. 1.

The Court agrees with Midland's contention that in light of this evidence, the time

charged for the complaint in this particular case is excessive. The Court will reduce the

time claimed for preparation of the complaint by half, to 2.1 hours.

       Midland also argues that the Court should not award counsel 1.2 hours for

reviewing Midland's answer and evaluate whether to file a motion to strike. Midland

says that because it extended a settlement offer one week before this entry, the work

was unnecessary and had no purpose other than to run up attorney's fees. The Court

agrees with Battle that because counsel's client had not yet accepted the settlement

offer, it was reasonable to review and consider objections to the answer. The time

claimed is not excessive given the detailed nature of at least one of the affirmative

defenses that Midland asserted in the answer.

       Finally, Midland says that Battle's counsel spent excessive time on certain tasks.

This includes time reading brief Court minute entries dated September 16, 2018 and

October 10, 2018, replying to an October 3, 2018 e-mail with a two-word response, and

preparing a notice of acceptance of the offer of judgment. In total, Battle claims 1.1

hours for these tasks. She argues that the Court should not flyspeck her fee petition to

this extent, but it is hard to believe that it took anything more than a few minutes to

perform these tasks. The Court reduces the time claimed by half, to 0.55 hours.



                                                 5
     Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 6 of 9 PageID #:583




       In sum, this Court reduces the attorney time claimed by should subtract 2.65

hours based on these objections.

3.     Administrative tasks

       Midland also contends that Battle inappropriately claims attorney time for

administrative tasks. Purely clerical tasks, specifically work that can be completed by

non-lawyers, should not be billed at an attorney rate, regardless of who performs them.

Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989). Rather, the costs of administrative

work should be absorbed as overhead into the attorney billing rate. Spegon, 175 F.3d

at 553.

       A little over half of the time entries identified by Midland in Appendix A of its

response do, in fact, consist of administrative tasks, such as preparing and filing

appearances, preparing courtesy copies, filing, calendaring, and compiling time records.

The Court acknowledges that Battle's counsel is a small firm, but that does not make

this work properly compensable at attorney rates.

       There are, however, some exceptions. The entries dated August 21 and 22 and

October 15 involved preparation of summonses and drafting of a notice of acceptance

of the offer of judgment; these are appropriately compensated at the stipulated attorney

billing rate. Another time entry, dated August 14, 2018, arguably includes both attorney

and administrative work; it references revising and finalizing the complaint and

comparing attorney notes, as well as attaching exhibits, updating a timeline, and filing

the complaint with the court. Because most of these tasks are appropriately claimed at

attorney rates and the total amount claimed (1.0 hour) is small, the Court will not strike

or reduce this entry.



                                                  6
     Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 7 of 9 PageID #:583




       These four entries total 1.8 hours. The remaining entries in Appendix A involve

administrative tasks not properly compensated at attorney rates, so the Court will

reduce the fee award by 1.4 hours.

4.     Reduction of lodestar under Hensley

       Based on the reductions made earlier in this decision—a total of 4.05 hours—the

revised lodestar figure is 9.35 hours at $300 per hour, or $2,745. Midland contends that

the Court should reduce the award further based on the factors set out in Hensley.

These include: (1) the time, labor, and skill required to perform the legal service, and the

novelty and difficulty of the question; (2) preclusion of time and employment by the

attorney due to acceptance of the case; (3) the customary fee and award; (4) the

amount at issue and the results obtained; (5) the experience, reputation, and ability of

the plaintiff's attorney; and (6) the undesirability of the case and any public interest

advanced by the litigation. See Tolentino v. Friedman, 46 F.3d 645, 652 (7th Cir. 1995)

(citing Hensley, 461 U.S. at 441). The most critical factor in determining the

reasonableness of a fee award "is the degree of success obtained." Id. The Court

concludes that in this case, these factors do not call for a further reduction beyond the

amounts already ordered.

       First, the question of the time, labor, and skill required have already been

addressed, in connection with Midland's contention that Battle's counsel billed

excessive and administrative time. There is no reason for a further reduction based on

this factor.

       Second, Battle's counsel were not precluded from taking on other cases, but they

reasonably expended time working on the instant case and are entitled to an award



                                                  7
    Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 8 of 9 PageID #:583




consistent with the work they did.

       Third, the resulting attorney's fee is comparable to the awards in other similar

cases, as identified by Midland in its response to the fee petition. See Defs.' Resp. at 13

(citing fee awards of $2,355, $2,975, and $3,112). A further reduction on this basis is

inappropriate.

       Fourth, the fee award does not overwhelmingly exceed the damage award that

Midland offered and Battle accepted: $1,100. And Battle obtained everything by way of

relief that she reasonably could. For these reasons, the reduced lodestar amount is

reasonable.

       Fifth, the experience, reputation, and ability of Battle's counsel is not a basis to

reduce the fee award further. The Court acknowledges that counsel have been

criticized in other cases, including some in this district, but they earned a fee award in

this case. Given the modesty of the award's amount, the Court is unpersuaded that a

further reduction should be made.

       Finally, the undesirability of the case and the public interest advanced by the

claim are not significant factors into this case in a way that ought to result in a reduction.

The Court does note in this regard, however, that the public interest may be advanced

by encouraging consumers to act as "private attorneys general" to enforce the FDCPA.

                                        Conclusion

       For the reasons stated above, the Court grants plaintiff's petition for an award of

attorney's fees and costs [dkt. no. 34] and awards plaintiff Terry Battle attorney's fees




                                                  8
    Case: 1:18-cv-05538 Document #: 54 Filed: 07/29/19 Page 9 of 9 PageID #:583




and costs in the amount of $3,245 ($2,745 in attorney's fees and $500 in costs).

Date: July 29, 2019

                                               ________________________________
                                                    MATTHEW F. KENNELLY
                                                    United States District Judge




                                              9
